Citation Nr: 1718723	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation for bipolar disorder (previously psychotic disorder) greater than 10 percent prior to February 6, 2009 and greater than 70 percent beginning February 6, 2009 (exclusive of that time period from April 26, 2011 to May 31, 2011, when a temporary total disability evaluation was granted under 38 C.F.R. § 4.29).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1983.  The record shows that she served in the Reserves, but other than a period of active duty for training from May to September 1981, the dates of her reserve duty have not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by video teleconference.  The transcript of this hearing has been associated with the claims file.

This case was previously before the Board in January 2016, at which time the Veteran's claim for higher initial evaluations for her service-connected psychiatric disorder was remanded for additional development.  The directed development having been completed, the case is now again before the Board.

Subsequent to the January 2016 remand, the Agency of Original Jurisdiction (AOJ) granted an initial evaluation of 10 percent prior to February 6, 2009, and a 70 percent evaluation beginning February 6, 2009 (exclusive of that time from April 26, 2011 to May 31, 2011 when a temporary total evaluation was granted under 38 C.F.R. § 4.29).  




FINDINGS OF FACT

1.  Prior to February 6, 2009, the service-connected bipolar disorder (previously psychotic disorder) was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning February 6, 2009 (but exclusive of that time from April 26, 2011 to May 31, 2011), the service-connected bipolar disorder (previously psychotic disorder) was manifested by no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to February 6, 2009, the criteria for an initial evaluation of 30 percent, and no higher, for bipolar disorder (previously psychotic disorder) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9432 (2016).  

2.  Beginning February 6, 2009 (but exclusive of that time from April 26, 2011 to May 31, 2011), the criteria for an initial evaluation greater than 70 percent for bipolar disorder (previously psychotic disorder) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9432 (2016).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal of the evaluations assigned the service-connected bipolar disorder is of the evaluations initially assigned after service connection was granted.  In this case, the claim of service connection has been more than substantiated, as it has been proven.  The duty to notify is thus no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional duty to notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
 
Concerning the duty to assist, the RO obtained the Veteran's service treatment and personnel records, as well as VA and private treatment records and associated them with the claims file.  In addition, VA offered the Veteran the opportunity to identify additional health care providers, including private health care providers.  Additionally, VA examinations were performed in September 2007, October 2009, and February 2012.  

Pursuant to the Board's January 2016 remand, additional VA and private treatment records were obtained, and the Veteran was afforded additional VA examination in February 2017, which was conducted with review of the complete record as well as examination of the Veteran.

As such, there are now no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the examination reports in aggregate provide an adequate basis upon which to adjudicate this claim, reflecting consideration of the Veteran's medical history, and containing thorough descriptions of the Veteran's symptoms and impact on functioning.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Higher Initial Evaluations

The Veteran seeks initial evaluations greater than 10 percent prior to February 6, 2009, and greater than 70 percent beginning February 6, 2009 (exclusive of that time period between April 26, 2011 and May 31, 2011 when she was awarded a temporary total evaluation based on 38 C.F.R. § 4.29) for her service-connected bipolar disorder.  As will be explained below, the Board finds that the criteria for an initial 30 percent evaluation, and no higher, have been met for that time period prior to February 6, 2009.  However, the criteria for an initial evaluation higher than 70 percent beginning February 6, 2009 have not been met.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's bipolar disorder (previously psychotic disorder) has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9432, which pertains to bipolar disorder.  Almost all mental health disorders, including bipolar disorder, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  

Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) or the revised Fifth Edition (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

(The DSM-IV has been updated with a Fifth Edition (DSM-5) and, effective March 19, 2015, VA amended certain provisions in the regulations to reflect this update, including the Schedule.  (79 Fed. Reg. 45093).  As original certification of this appeal was June 1, 2016, these amendments do apply.  (80 Fed. Reg. 14308-9). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   The Board acknowledges that DSM-5 governs in the present case.  However, the Veteran's appeal has been pending since the date of grant of original service connection, which was made effective on May 30, 2007.  Hence, and insomuch as GAF scores were used and provide a useful gauge as to the level of disability the Veteran's disability has manifested, the Board will refer to them where they have been assigned.  The Board stresses that its decisions in no way rely on the GAF scores alone. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

The Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a Veteran's symptoms "play an important role" in determining the disability level).  The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  

In the present case, the Veteran was service-connected for psychotic disorder by a December 2007 rating decision, which assigned an evaluation of zero percent, effective May 30, 2007.  A September 2011 rating decision assigned a temporary evaluation of 100 percent effective April 26, 2011 for hospitalization over 21 days, under 38 C.F.R. § 4.29.  A noncompensable evaluation was again assigned from June 1, 2011.  A February 2017 rating decision recharacterized the disability as bipolar disorder, and assigned a 10 percent evaluation prior to February 6, 2009, and a 70 percent evaluation beginning February 6, 2009 (exclusive of that time period from April 26, 2011 to May 31, 2011).  

Prior to February 6, 2009

In August 2015, the Veteran and her representative testified before the undersigned that a higher initial evaluation was warranted based on the unstable nature of her psychiatric disability, including during this time period.  She explained that although she is able to recover after an episode of incapacity and carry on, she cannot predict when the next period of incapacity will occur.  This has been the ongoing condition of her life since active service.  Prior to a significant hospitalization that occurred in about 2010 following her mother's death, she reported to treatment centers other than VA for help.  She was on regular medications, and she talked with a therapist.  Essentially, she did her best to maintain herself despite the up and down nature of her condition.  See August 2015 BVA Transcript, pp. 18-23.

Turning to the evidence, the Board finds the evidence reveals a disability picture more nearly approximating a 30 percent disability evaluation, but no higher, during this time period.

In so finding, the Board has relied on findings that, in aggregate, demonstrate that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to February 6, 2009.

In September 2007, the Veteran underwent VA examination to determine whether she had a psychiatric disability that could be service connected.  The examiner observed the Veteran to present as friendly and cooperative.  Her thoughts were well-organized and her speech was productive.  When asked what her disability was, the examiner observed she appeared somewhat perplexed and responded that she had been hospitalized several times for mental illness.  Between hospitalizations she appeared to function normally.  The examiner found no evidence of psychotic process.  The Veteran denied feelings of depression and reported that she had been prescribed medication as an outpatient following recent hospitalized, but she did not take it.  

Clinical testing resulted in no findings of psychosis.  The examiner stated the profile appeared valid and all the scales were within the normal range.  The examiner further observed that the Veteran did not meet DSM-IV criteria for any mental disorder at the current time based on the described signs, symptoms, occupational and social functioning.  However, referencing the considerable evidence of several well-documented hospitalizations, the examiner opined that she best met the diagnosis for psychotic disorder not otherwise specialized (NOS), and assigned a GAF score of 85 based on the absence of symptoms associated with reduction of social, vocational, and mental functioning.  

The examiner further commented:

[The Veteran] appears to function quite well between brief episodes [of] fairly severe psychotic behavior.   Clearly during these periods she is unable to function and has required hospitalization at least 5 times.  Nonetheless she recovers fairly quickly and returns to her previous level of function.  Furthermore, she appears to sustain her recovery for prolonged periods of time without any medication ...

It is my opinion that during her periods of remission she does not appear to have any disability, but does have a serious disability during her episodes of psychoses.  Unlike most other mental disorders, hers appears to be not chronic in the sense that it is continuously pervasive, but marked by intermittent acute episodes during which she is temporarily disabled and unable to function either as a mother or in her job.  The duration of her disability is usually limited to 4 or 6 weeks.

VA treatment records show that the Veteran was hospitalized from April 10-27, 2007.  On admission she was described as exhibiting "strange behavior" including worsening anxiety, overprotectiveness toward her daughter to the point of paranoia, talking about people from the past with no connection, not sleeping, and talking to herself.  She was diagnosed with manic depression in AXIS I, and GAF was assessed at 50.  Follow-up entries from May through August 2007 show the Veteran was defensive about having a mental illness, and was not compliant with medications yet overall no longer psychotic.  She had returned to work as a school aid.  In May 2007, GAF was assessed at 55.  In August 2007, she was observed to present without evidence of formal thought disorder.  She was not suicidal and stated that everything was going well.  Speech was logical and goal-oriented.  The physician noted she was annoyed over being questioned about complying with her medications and denied not filling her medications, but she was unclear if she had a psychiatric diagnosis.  The physician assessed probable bipolar disorder.  

In February 2009, private treatment notes show the Veteran was admitted as severely depressed and unable to care for herself.  Her speech was rambling with no coherent sentences, and she exhibited flight of ideas.  She was unable to complete tasks.  She was transferred to VA.  

The 70 percent evaluation appears to be based on the Veteran's hospital admission on February 6, 2009.  Prior to then, the medical evidence reveals that the Veteran appeared to be functioning fairly well.  Despite apparent noncompliance with medication, the record shows it was prescribed, and that she did participate in treatment albeit uncertain of her psychiatric disability.  

Given the nature of the Veteran's disability as noted by the VA examiner, her health care providers, and her own testimony in August 2015, the Board finds there exists a reasonable doubt as to the Veteran's state of disability.  Accordingly and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability evaluation during this time period is warranted.

However, a higher 50 percent evaluation is not supported by the evidence, which demonstrates that, overall, the Veteran resumed her job and was able overall to functional socially and occupationally with only occasional decrease in inefficiency and intermittent inability to perform occupational tasks during this time period.  The GAFs assigned during this are consistent, showing assessments of 50 while hospitalized in April 2007 and 55-85 following.  Accordingly, the Board finds that the Veteran's disability as presented in the evidence during this time period does not more nearly approximate the criteria for an evaluation greater than 30 percent.  38 C.F.R. §§ 4.7, 4.130.

Beginning February 6, 2009 (exclusive of that time period from April 26-May 31, 2011)

The Veteran testified in August 2015 that her disability symptoms required increasingly more frequent hospitalizations from February 2009 forward.  She stated she sought or was brought to hospital by her family for treatment later in 2009 and in 2010, 2011, 2012, and 2013.

VA and private medical evidence shows hospitalization for psychiatric symptoms in November 2009 for approximately 11 days, in April 2011, in March 2013 for 18 days, and in January 2016.

In an October 2009 VA examination, the examiner noted that the Veteran, at this time, did not receive outpatient treatment and did not take the recommended psychotropic medications.  The examiner diagnosed bipolar disorder, assessing a GAF of 55, and observed:

Though she is stable for long periods of time; it is clear that she does have periods where she decompensates into a severely disorganized psychotic state, which requires psychiatric intervention.  After several years where she avoided hospitalization, she she (sic) has received inpatient psychiatric care at two year intervals beginning in 2009.  This may indicate that her condition is gradually becoming more severe.  She remains fully competent to manage her finances except when she has a breakdown, but she has a sister and daughter who keep close tabs on her and make sure she gets help during these infrequent times.

A February 2012 VA examination shows the Veteran was diagnosed with bipolar I disorder, most recent episode manic with psychotic features, currently in full remission in AXIS I, and chronic mental illness severe enough to warrant frequent hospitalizations and to compromise her job stability in AXIS IV.  A GAF of 65 was assigned.  The examiner observed the Veteran to exhibit depressed mood, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Her disability level was assessed to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner additionally commented that the Veteran's behavior outside of her distinct manic episodes has been within normal limits.  She is actually quite high functioning, maintained employment, and took very good care of her children and raised them.  She worked in the same job for the past 15 years.  The examiner further observed: 

[The Veteran] has had to be hospitalized almost every two years which has resulted in loss of pay and risk of losing her job.  The most recent hospitalization revealed that despite medication compliance, high periods of stress may elicit an exacerbation of symptoms and throw her into a manic episode.

Pursuant to the January 2016 remand, the Veteran was afforded an additional VA examination in February 2017.  The Veteran reported a work history of employment as an instructional assistant in the city school system for the past 20 years.  In addition, she stated she had been attending community college since 2014, attending one class each semester.  She reported that prescribed lithium helped her keep on an even keel.  The examiner observed the Veteran to exhibit anxiety and difficulty adapting to stressful circumstances, including work or work-like settings, and assessed her disability level to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner opined:

When the [V]eteran is psychiatrically stable, her ability to interact with others will not be negatively impacted.  When she is under stress, however, or is not appropriately taking her medication or her medication is not working efficaciously, her ability to appropriately interact with co-workers, supervisors, the public and interpersonal interactions in general, will be negatively impacted.

Given the foregoing, the Board finds that the initial 70 percent disability evaluation assigned for this time period is appropriate.  However, an evaluation higher than 70 percent is not warranted as the evidence does not show that her disability picture is productive of, or more nearly approximates, total occupational and social impairment.  Rather, the evidence reflects that she has remained employed at the same job throughout the past 20 years, and that she is socially active, going to school, and maintaining effective family and other relationships.  The Veteran lived in her own apartment with her daughter, having previously lived with her sister.  She reported a great relationship with her daughter and granddaughter.  She understood that she was limited in how much stress she could handle, and that she needed an appropriate amount of sleep and to comply with her medications.

In summary, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for an initial evaluation greater than 30 percent prior to February 6, 2009, and an initial evaluation higher than 70 percent beginning February 6, 2009.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board finds it significant that the evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9432.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, every possible symptomology associated with bipolar disorder has been considered in the schedular criteria ratings assigned.

The Board has considered the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a Veteran's symptoms "play an important role" in determining the disability level).  Moreover, periods of time where the Veteran has experienced greater psychiatric incapacitation have, as shown by the record, been considered and compensated accordingly.  The 70 percent evaluation was awarded beginning with a psychiatric admission that marked a decrease in functionality both at the time of admission and following.  In April 2011, she was afforded a temporary total disability evaluation from April 26 to May 31, 2011 under 38 C.F.R. § 4.29.  Hence, further staging or an extraschedular rating is not warranted for the time period under review.  38 C.F.R. §§ 4.7, 3.321(b)(1); Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 12638; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period of time prior to February 6, 2009, an initial evaluation of 30 percent, and no higher, for bipolar disorder is granted subject to the laws and regulations governing the award of monetary benefits.

For the period of time beginning February 6, 2009 (exclusive of that time period from April 26, 2011 to May 31, 2011), an initial evaluation higher than 70 percent for bipolar disorder is denied.






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


